UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1647



CHARLOTTE D. POTTS,

                                                 Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER    OF     SOCIAL
SECURITY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-00-865)


Submitted:   August 15, 2002                  Decided:   August 19, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlotte D. Potts, Appellant Pro Se. Mary Hannah Lauck, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia; Kathleen Carole
Buckner, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Charlotte D. Potts appeals the district court’s order granting

summary judgment in favor of the Commissioner in her action seeking

judicial    review      of   the    Commissioner’s       decision    to   deny   her

application for disability insurance benefits.                    We have reviewed

the    record    and    the     district       court’s    order     accepting     the

recommendation of the magistrate judge and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.   See Potts v. Apfel, No. CA-00-865 (E.D. Va. Apr. 15, 2002).

We    dispense   with    oral      argument    because    the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                           AFFIRMED




                                           2